               Case 19-14597-mkn       Doc 19     Entered 09/12/19 09:34:01      Page 1 of 1



1

2

3

4
         Entered on Docket
5        September 12, 2019
     ___________________________________________________________________
      BRIAN D. SHAPIRO
6
      Trustee in Bankruptcy
7     510 S. 8th Street
      Las Vegas, NV 89101
8     (702) 386-8600
      (702) 383-0994
9
      trustee@trusteeshapiro.com
10

11
                               UNITED STATES BANKRUPTCY COURT
12
                                      DISTRICT OF NEVADA
13
       In re                                        Case No. 19-14597 MKN
14                                                  Chapter 7
                PARNELL COLVIN, III,
15
                                                    ORDER FORMALLY DISMISSING
16                                   Debtor(s)      CHAPTER 7 CASE PURSUANT TO 11 U.S.C.
                                                    §521(i) AND 11 U.S.C. §109(h) AND
17                                                  DISCHARGING TRUSTEE
18
               The Trustee’s Ex Parte Motion for Formal Dismissal of Chapter 7 Case Pursuant to 11
19
      U.S.C. §521(i) and 11 U.S.C. §109(h) having been filed and good cause appearing; it is hereby
20
               ORDERED that this case is dismissed pursuant to 11 U.S.C. §521(i) and 11 U.S.C.
21

22    §109(h). It is further

23             ORDERED that Brian D. Shapiro, Trustee is hereby discharged as Trustee.
24

25    Submitted by:

26
      /s/ Brian D. Shapiro
27    BRIAN D. SHAPIRO
      TRUSTEE
28
                                                    ###
